Citation Nr: 1007702	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansans.

An April 2008 RO decision increased the rating for the 
Veteran's service-connected PTSD.  The Veteran has not 
expressed disagreement with the action taken in the April 
2008 RO decision.


FINDINGS OF FACT

1.  Right ear hearing loss and left ear hearing loss were 
clinically demonstrated on entrance to service, and have not 
been shown by competent clinical evidence of record to have 
undergone any increase in service.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to establish a nexus or link between tinnitus and the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).


2.  Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the April 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA records.  In September 
2006 the Veteran underwent a VA examination that addresses 
the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the September 2006 VA examiner's opinion 
is more than adequate.  The September 2006 examiner elicited 
information concerning the Veteran's military service, and 
the noise exposure received therein.  The opinion considered 
the pertinent evidence of record, and included a specific 
reference to the Veteran's service treatment records, 
including his service separation examination.  Supporting 
rationale was provided for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.


Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to 105 millimeter artillery rounds 
(described as being "thousands" in his May 2006 statement) 
while serving as a crew chief in an artillery unit in 
Vietnam.  The Veteran's military occupational specialty was 
turret artillery repairman and field artillery crewman.

The Veteran's November 1963 service induction examination 
noted that the Veteran's ears were normal; whispered voice 
testing was reported as 15/15, bilaterally.  Audiometric 
findings (American Standards Associates (ASA) units as 
converted to International Standards Organization (ISO) 
units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
5
LEFT
30
20
10
10
10

A November 1965 service "separation" examination noted that 
the Veteran's ears were normal.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
Not 
tested
20
LEFT
25
20
20
Not 
tested
15

The Veteran specifically denied ear trouble on the 
corresponding report of medical history portion of the 
November 1965 service examination.

A September 1968 service treatment record noted that the 
Veteran's ears were irrigated after canals were shown to be 
inflamed.  Bilateral otitis externa, and left otitis media 
were diagnosed.  Audiometric findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
Not 
tested
30
LEFT
0
0
0
Not 
tested
15

The Veteran's November 1969 service separation examination 
noted that the Veteran's ears were normal.  Audiometric 
findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
tested
10
LEFT
10
10
10
Not 
tested
20

An October 2005 private medical record reveals that the 
Veteran complained of slowly progressive hearing problems.  
It was noted that the Veteran had served in an artillery unit 
for six years.  The assessment was essentially noise induced 
hearing loss with associated tinnitus, with bilateral mild to 
moderately severe sensorineural hearing loss that began at 
above 1000 hertz was noted.

In an April 2006 statement, the Veteran's spouse indicated 
that they had married in 1980.  She noted that the Veteran's 
hearing had steadily worsened over the years.

At a September 2006 VA audiological examination, the Veteran 
reported noise exposure from Howitzer rounds during Vietnam.  
He indicated that as he had to use a phone during fire 
missions he only wore hearing protection in his right ear.  
He denied post-military occupational and recreational noise 
exposure.  The reported audiometric findings demonstrated 
right ear and left ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The diagnosis for the right 
ear was a mild to moderately severe sensorineural hearing 
loss (3000-8000 Hz) and the diagnosis for the left ear was a 
moderately severe sensorineural hearing loss (2000-8000 Hz).  
The examiner commented as follows:

[The Veteran's] hearing was within normal 
limits in both ears at separation.  
Therefore, it is the opinion of this 
examiner that [the Veteran's] hearing 
loss is not due to acoustic trauma 
experienced in the military.

[The Veteran] reported that his 
intermittent tinnitus began around 1972 
or 1973, which is more than one year 
after he was discharged from military 
service.  Therefore, it is the opinion of 
this examiner that [the Veteran's] 
tinnitus is not due to acoustic trauma 
experienced in the military.

In a statement received in April 2007, the Veteran's former 
spouse stated that they had been married from December 1965 
to 1980.  She essentially noted that after the Veteran 
returned from Vietnam it was necessary for her to repeat 
herself and speak louder in order for the Veteran to hear 
her.

In his May 2007 substantive appeal the Veteran stated that 
the September 2006 VA examiner may have misunderstood the 
Veteran concerning his tinnitus.  The Veteran stated that he 
did experience tinnitus prior to discharge while serving in 
Vietnam.  The Veteran also submitted a DD 2215 (Reference 
Audiogram) that was undated; the Veteran indicated that the 
testing took place in 1989, and the report noted that the 
last electroacoustic calibration had taken place in October 
1989.  The reported audiometric findings did not demonstrate 
right ear or left ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

I.  Hearing loss

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the Veteran's right ear and left ear hearing thresholds 
were shown to exceed 20 decibels at 500 Hertz, right ear and 
left ear hearing loss were demonstrated on examination for 
induction into service, and the presumption of soundness on 
induction does not attach as to right ear and left ear 
hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

As right ear and left ear hearing loss was noted upon entry 
into service, the burden falls on the Veteran to establish 
aggravation.  The law provides that, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service incurrence for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  While the audiometric findings 
in November 1965 and September 1968 arguably showed some 
worsening of right ear and left hearing loss, the VA examiner 
in September 2006 did not note that there was any clinically 
significant change in hearing ability in service.  Further, a 
review of the Veteran's separation examination does not show 
that any such change in hearing ability had been other than 
acute and transitory as no right ear or left ear hearing loss 
(as defined by Hensley) was demonstrated on clinical 
examination for separation from service.  Significantly, the 
record does not contain evidence or a medical opinion 
suggesting that the Veteran's right ear or left ear hearing 
loss was chronically aggravated by active service.

In sum, the evidence of record does not show that the pre-
existing right ear or left ear hearing loss was aggravated by 
service.  38 U.S.C.A. § 1111.

II.  Tinnitus

As noted, service treatment records show no complaint of 
tinnitus, and the service discharge examination report 
indicated that the Veteran's ears were clinically evaluated 
as normal.  While records reflect a current diagnosis of 
tinnitus, the evidence of record reveals that the first 
medical evidence of tinnitus was years following service, and 
there is no competent medical evidence or opinion indicating 
that the Veteran's tinnitus is related to service.  Rather, 
the September 2006 VA examiner opined that tinnitus was not 
likely related to the Veteran's military service.

Since the medical evidence of record fails to indicate that 
the Veteran experienced tinnitus during service, within a 
year of discharge from service, or that his current tinnitus 
is related to service, the preponderance of the evidence is 
against the claim for service connection for tinnitus.

Conclusion

The Board here observes that the October 2005 private 
examiner did not, in the Board's view, link the Veteran's 
hearing loss or tinnitus to the Veteran's active service.  
Further, there is no indication that the October 2005 
examiner reviewed the Veteran's service treatment records.  
While the October 2005 private record provides useful 
information as to the current severity of hearing loss and 
tinnitus, the record offers little or no probative value in 
obtaining the etiologies of those disabilities.  Further, in 
no way can it be said that the October 2005 private examiner 
opined that the Veteran's pre-existing hearing loss 
chronically worsened during service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing tinnitus, 
and/or hearing difficulty).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements (such as 
those authored by the Veteran's current and former spouse) 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds 
that the Veteran's statements as to continuity of 
symptomatology since service are less than credible (See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran). It is reasonable to 
expect that if indeed the disabilities had been present at 
service separation, the Veteran would have noted it at that 
time when listing other problems.  In this regard, the Board 
again notes that the Veteran specifically denied that he had 
ear problems on his November 1969 service separation 
examination.

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements (and the 
statements submitted in support of his claim) incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).

The provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between a current disability and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
even though the Veteran has combat status, the Veteran must 
provide satisfactory evidence of a relationship between his 
service and current hearing loss "disability" and/or 
tinnitus.  As the Veteran simply does not have the necessary 
medical training, he is not competent to opine as to whether 
he has undergone a chronic aggravation of his right ear or 
left ear hearing loss, or that he has tinnitus, as a result 
of his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


